Citation Nr: 0325469	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  02-00 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected right epididymitis, currently evaluated as 10 
percent disabling.

2.  Entitlement to an initial compensable evaluation for 
service connected hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to December 
1973, and was discharged under honorable conditions.

The veteran's claim for an increased rating for right 
epididymitis comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
LA, that continued the veteran's evaluation for this disorder 
at a 10 percent evaluation.  A January 2002 rating action 
granted service connection, in pertinent part, for a hearing 
loss, and assigned a 0 percent (noncompensable) evaluation.  
The veteran disagreed with the rating assigned for his 
hearing loss, and therefore the issue in appellate status is 
as listed above. 


FINDINGS OF FACT

1. Right epididymitis currently consists of pain and 
tenderness, with some burning on urination, but no 
incontinence, resulting in nocturia of twice a night, and 
requiring some intermittent treatment.

2.  Bilateral hearing loss is currently manifested by 
moderate conductive hearing loss; with Level II hearing in 
the right ear, and Level III hearing in the left ear.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right epididymitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.115a, 
4.115b, Diagnostic Code 7525, 7527 (2003).

2.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the July 2000 and January 2002 
rating actions, and were provided Statements of the Case 
dated December 2000, July 2001, and July 2002, and 
Supplemental Statements of the Case dated February 2002 and 
January 2003.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  The RO sent the veteran a letter in May 2001, 
explaining the veteran's rights under the VCAA.  The RO has 
also made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The veteran has been 
afforded several examinations during the course of this 
claim, dated January 2001, August 2001, and June 2002.  The 
veteran received a hearing at the RO in April 2002.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  There 
is no indication that there is additional evidence that 
should or could be obtained prior to adjudicating this claim.  
Thus, as the veteran has been notified as to which party will 
get which evidence, and as all the evidence has been 
obtained, the Board can proceed.  See Quartucccio v. 
Principi, 16 Vet. App. 183 (2002).

Increased evaluation for right epididymitis

Factual Background

Historically, the veteran was granted service connection for 
right epididymitis at a noncompensable evaluation by a May 
1976 rating decision.  This decision was based on service 
medical records which showed that the veteran was treated on 
numerous occasions for chronic right epididymitis in service 
after being struck on the right testicle in November 1972.  
The evaluation was increased to 10 percent by a December 1998 
rating decision, based on a contemporary VA examination.

In May 2000, the veteran applied for an increased rating for 
his right epididymitis. The relevant evidence of record 
includes the reports of VA examinations, and public and 
private outpatient treatment records.

A progress note dated February 2000 indicates that the 
veteran's chief complaint at that time was of right 
testicular pain.  Upon examination, he was noted to have a 
basically unremarkable but painful right testicle, and 
palpable inguinal lymph nodes bilaterally.  He was referred 
for right testicular surgery.  He desired to have an 
orchiectomy performed soon.

The report of ultrasound on the scrotum dated March 2000 
noted that the right testicle was well demonstrated and 
measured 4.3 by 2.2 cm.  No significant abnormality was noted 
other than slight prominent epididymis with some indication 
of dilated veins.  The left testicle measured 4.2 by 2.0cm 
and contained multiple tubular channels posteriorly in the 
epididymis, consistent with varicosity.  The impression was 
of bilateral varicosity, more on the left side.

In an April 2000 VA outpatient treatment record, it was noted 
that the veteran had seen improvement in his testicular pain 
with the use of Elavil, however, this medication caused 
significant morning fatigue.  The diagnosis was testalgia.  
It was indicated that he desired right-sided epididymectomy 
over a orchiectomy.  In a July 2000 progress it was reported 
that he desired a right orchiectomy, and understood that it 
might not improve his symptoms.  At that time, he was 
awaiting a cardiac stress test prior to scheduling of 
surgery.  Upon examination, the veteran had a varicocele on 
the left side.  The diagnosis was right-sided testalgia.

During a January 2001 VA examination, the veteran complained 
of lethargy, testalgia, and chronic lower abdominal pain 
especially in the left inguinal area, for many years.  He 
reported chronic trouble with aching pain and chronic 
cystitis for some years in the past, as well as frequency 
during the day and nocturia three to four times a night.  He 
denied any pyuria, dysuria, hematuria, or incontinence.  He 
had some impotence but still had erections.  He experienced 
pain on ejaculation.  He had no known hemospermia.  He had no 
history of renal colic, bladder stones, acute nephritis, or 
hospitalization for urinary tract disease.  He had lethargy, 
tiredness, and weakness chronically between this and his 
other morbidities.  It was noted that the previously proposed 
epididymectomy or orchiectomy was on hold due to the 
veteran's failure to complete a cardiac stress test.  Upon 
examination, both testes were noted to be descended 
bilaterally, the left lower than the right.  There was a 
large walnut-sized either inguinal node or inguinal 
herniation, indirect inguinal hernia, on the left side.  He 
had a negative direct herniation on Valsalva bilaterally.  
However, the testicles and especially the right epididymis 
were exquisitely tender, and the right epididymis was 
slightly swollen.  There was no fluid accumulation seen in 
either side of the scrotum.  There was a varicocele on the 
left side much greater than the right, but it was not tender 
as opposed to the right.  There was no obvious infection, 
although it was opined that he could have a course of 
epididymitis.  He had a positive history of chlamydia in the 
past.  He had no testicular atrophy, no loss of cremasteric 
reflex, and peripheral pulses were normal.  The diagnosis 
was: history of chronic cystitis remotely, and epididymitis 
with testalgia over many years.

During a hearing at the RO in April 2002, the veteran 
reported that his disability kept him from doing certain 
things, such as lifting heavy objects.  His wife testified 
that the veteran had problems with being able to have a 
sexual relationship.  He reported that he would go to the 
hospital for treatment more if he could afford it and could 
more easily get appointments.  He did not have regular 
urology appointments.

Private medical records from February 2001 indicate that the 
veteran underwent a left inguinal hernia repair at that time.

A VA examination for evaluation of right epididymitis in June 
2002.  It was reported that the veteran received a hernia 
repair in 2001, and the purpose of the examination was to 
make a determination as to the relation, if any, between this 
and the service connected right epididymitis.  The veteran 
reported that, since his injury, he has had chronic trouble 
with aching, dull pain, and has had some type of problems 
with chronic cystitis in the distant past.  He had episodic 
epididymitis with infections requiring antibiotic therapy 
over the years, but not in recent years.  He was recently 
found to have a left direct inguinal hernia that was repaired 
in 2001 without any problems.  His biggest complaint of 
epididymitis had been specifically on the right versus the 
left side.  He noted as sensation of a "bag of worms" that 
was very painful to touch.  He had pain every day, dull, 
aching, and at times sharp pain that went up into the lower 
abdominal areas.  Urination was basically normal.  There was 
no chronic prostatitis.  There was some burning on urination, 
but no hesitancy, polyuria, or hematuria.  He denied any 
incontinence.  Sexually, he stated that he has had some 
partial impotence at least for the last 10 years.  He stated 
that 80% of the time, he would have an erection that was 
satisfactory for intercourse, but would quickly lose it or he 
would quickly achieve tumescence before he could complete 
ejaculation.  He has not had any recurrent urinary tract 
infections in recent years.  He has no known renal colic or 
bladder stone.  The veteran complained of pain after 
ejaculation.  He has had four children since his original 
accident.

Upon examination, it was noted that both testes were 
descended bilaterally, left lower than right.  There was a 
recent scar from previous surgery for inguinal hernia.  It 
was well healed.  The testicles were very tender to touch, 
especially in the right superior pole exquisitely, and 
slightly swollen and red, and felt consistent with vascular 
engorgement.  There was no obvious fluid accumulation, or 
hydrocele.  There was a large area of veins on the left side 
as opposed to the right, but not nearly as tender.  There was 
no obvious infection or discharge from the urethra.  There 
was no testicular atrophy, and no loss of cremasteric reflex.  
Pulses were present.  The diagnosis was chronic epididymitis, 
right side since 1972, history of right testicular trauma in 
1972, status post left inguinal hernia repair in February 
2001, partial erectile dysfunction, left varicocele formation 
in scrotum, and low testosterone.  The examiner opined that 
the chronic right epididymitis was not likely the cause of 
the left inguinal hernia.  Furthermore, the veteran was not 
sterile due to chronic epididymitis, but did have a low 
testosterone level.

Ultrasound examination of the scrotum in June 2002 noted that 
ultrasound of the right and left testicles showed adequate 
echogenicity of the right testicle.  The right testicle 
measured 3.84 cm by 2.39 cm.  The left testicle measured 3.43 
cm by 2.06 cm and showed adequate echogenicity.  In the upper 
portion of the scrotum on the left side there were multiple 
lucencies suggestive of variceal formation.  The impression 
was that there was left variceal formation, otherwise the 
scrotum and testicles were satisfactory.

Analysis

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

The Board has reviewed the veteran's claim in light of the 
history of the disability since its onset; however, where, as 
in this case, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
the findings are sufficiently characteristic to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2002).  Therefore, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).

The veteran is currently rated as 10 percent disabled under 
38 C.F.R. § 4.115b, Diagnostic Code 7525 (2002), for chronic 
right epididymitis.  Chronic epididymo-orchitis, absent 
tubular infections, is rated on the basis of urinary tract 
infections.  38 C.F.R. § 4.115b, Diagnostic Code 7525 (2002).

The veteran could also possibly be rated under Diagnostic 
Code 7527.  Under that code, injuries to the prostate gland, 
infections, hypertrophy, post-operative residuals are rated 
on the basis of voiding dysfunction or urinary tract 
infection, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7527 (2002).

Urinary tract infections (38 C.F.R. § 4.115a) requiring long-
term drug therapy, one to two hospitalizations per year 
and/or requiring intermittent intensive management warrant a 
10 percent rating.  Urinary tract infections where the 
evidence shows recurrent symptomatic infection requiring 
drainage and frequent hospitalization (greater than two times 
per year) and/or requiring continuous intensive management 
warrant a 30 percent rating.  Id.

Voiding dysfunction (38 C.F.R. § 4.115a) manifested by 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day, warrants a 
60 percent disability rating.  When the disability requires 
the wearing of absorbent materials which must be changed 2 to 
4 times per day, a 40 percent disability rating is assigned.  
A 20 percent rating is assigned for disability requiring the 
wearing of absorbent materials which must be changed less 
than two times a day.

Urinary frequency with a daytime voiding interval between two 
and three hours, or; awakening to void two times per night, 
warrants a 10 percent rating, with a daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night, warrants a 20 percent rating, and with 
daytime voiding interval less than one hour, or; awakening to 
void five or more times per night, warrants a 40 percent 
rating. Id.

Obstructive voiding symptomatology with or without stricture 
disease requiring dilatation one to two times per year 
warrants a noncompensable evaluation.  Marked obstructive 
voiding symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or a combination of: 
post void residuals greater than 150 cc; uroflowmetry, with a 
marked diminished peak flow rate (less than 10 cc/sec); 
recurrent urinary tract infections secondary to obstruction; 
or stricture disease requiring periodic dilatation every two 
to three months, warrants a 10 percent rating, and urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating.  Id.

Taking into account all relevant evidence, the Board finds 
that a rating higher than 10 percent is not warranted for the 
veteran's service connected right epididymitis.  In this 
regard, the Board notes that no evidence has been presented 
which indicates that the veteran has either urinary retention 
requiring intermittent or continuous catheterization, or a 
daytime voiding interval between one and two hours, or; 
awakens to void three to four times per night, or requires 
the wearing of absorbent materials which must be changed less 
than two times a day, or has recurrent symptomatic infection 
requiring drainage and frequent hospitalization and/or 
requiring continuous intensive management, such that a rating 
higher than 10 percent would be warranted.  In this regard, 
the Board does recognize that the veteran has consistently 
reported pain in the right epididymitis, and that it has been 
found to be exquisitely tender to palpation.  Further, the 
veteran did report in his VA examination of January 2001 that 
he had nocturia 3-4 times a night, however, on his most 
recent VA examination of June 2002, while he was found to 
have some burning on urination, he reported nocturia of only 
1-2 times a night, and was found to have no hesitancy, 
polyuria, hematuria, or incontinence.  No mention is made in 
any of the veteran's records of him having problems with a 
daytime voiding interval.  Further, the veteran did note that 
he has had episodes of epididymitis with infections requiring 
antibiotics over the years, but had none in recent years.  
The June 2002 VA examination noted no obvious sign of 
infection.  The Board also notes that a March 2000 ultrasound 
diagnosed the veteran with bilateral varicosities, occurring 
on the left side more prominently on the right, which are not 
service connected.  The Board finds, considering all the 
evidence of record as a whole, that the veteran's 
symptomatology related to his service connected right 
epididymitis requires no more than intermittent intensive 
management, and results in no more than nocturia of two times 
a night, such that a 10 percent rating is warranted, the 
rating the veteran is currently receiving.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Increased initial rating for bilateral hearing loss.

Factual Background

The veteran initially filed a claim for hearing loss in May 
2000.  Although that claim was denied by a July 2000 rating 
decision, the veteran appealed that decision, and service 
connection was granted for hearing loss at a noncompensable 
level by a January 2002 rating decision.  As the veteran 
continues to disagree with the level of disability assigned, 
this claim is still in appellate status.  The relevant 
evidence of record includes the report of outpatient 
treatment and VA examinations.

A private audiological evaluation performed in March 1998 
revealed a progressive sensorineural hearing loss in both 
ears.  

A private audiological evaluation was performed in March 
2000; however, the results of the testing were not 
interpreted by the audiologist.  

An April 2000 outpatient treatment record noted that the 
veteran's medical history included otosclerosis of the left 
ear with accompanying surgery approximately 5-6  years prior.  
At that time, he complained of decreased hearing acuity, 
constant bilateral tinnitus, and aural fullness.

A VA audiogram from April 2000 found pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
60
55
60
--
70
58
LEFT
50
55
60
--
75
55

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.

A letter dated July 2000 from a private physician indicated 
that the veteran had a bilateral progressive sensorineural 
hearing loss, due to nerve damage.  The doctor opined that 
the veteran's hearing loss could be due to noise exposure 
during his tenure in service.

A VA audio examination dated August 2001 noted that the 
veteran reported decreased hearing acuity bilaterally, and 
ear surgery in 1994.  The veteran reported difficulty hearing 
in quiet listening environments.   Pure tone thresholds, in 
decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
60
60
65
75
70
68
LEFT
50
60
65
75
80
68

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.  
The diagnosis was moderate conductive hearing loss across 
test frequencies, bilaterally.

Analysis

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings, 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Court in AB v. Brown, 6 
Vet. App. 35 at 38 (1993), stated that a claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and it follows that an increased rating 
remains in controversy where less than the maximum is 
awarded.

As noted above, the veteran is currently evaluated at a 
noncompensable level for his service connected bilateral 
hearing loss.  In this regard, the Board notes that the 
evaluation of hearing impairment is based on examinations 
using controlled speech discrimination tests together with 
results of a pure tone audiometric test.  38 C.F.R. § 4.85 
(2002).  The results are charted on Table VI and Table VII.  
Thus, in order to assign a compensable evaluation for his 
hearing loss, the veteran must demonstrate a decrease in 
percentage of speech discrimination and/or an increase in 
average pure tone decibel loss.

Taking into account all the evidence, the Board finds that 
the veteran's hearing loss is properly evaluated as 
noncompensable.  In this regard, the Board notes the results 
of the August 2001 VA audiological examination indicate that 
the veteran had an average pure tone threshold in the right 
ear of 68 decibels with speech recognition of 96 percent, and 
an average pure tone threshold in the left ear of 70 decibels 
with speech recognition of 88 percent.  Evaluating these test 
scores based on Table VI found at 38 C.F.R. § 4.85, the 
veteran's right ear hearing acuity is at Level II and his 
left ear is at Level III.  This level of hearing acuity, as 
reflected on Table VII of 38 C.F.R. § 4.85, warrants a 
noncompensable evaluation.  While an April 2000 VA audiogram 
does not contain readings at the 3000 Hertz level, the 
veteran's speech recognition scores from that test are 
exactly the same as those from the veteran's August 2001 VA 
examination, and the available Hertz readings are similar to 
those readings from August 2001, although slightly lower, and 
would thus as well warrant a noncompensable rating.  The 
results of the veteran's private examinations do not contain 
any speech recognition scores using the Maryland CNC speech 
discrimination test, however, the Board points out that Hertz 
level findings from those tests are similar to, or less than, 
those findings from VA examinations.  Therefore, considering 
all the evidence of record, the Board finds that the 
veteran's level of hearing loss rises to no more than a 
compensable level, the evaluation the veteran is currently 
receiving.

The Board notes that "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Here, such mechanical 
application establishes that no more than a noncompensable 
disability rating is warranted.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
noncompensable rating has been in effect since the effective 
date of service connection for hearing loss, and at no time 
has it been medically demonstrated that this disability has 
warranted any higher rating.  Therefore, there is no basis 
for staged rating in the present case.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to an increased evaluation for service connected 
right epididymitis, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an initial compensable evaluation for service 
connected hearing loss is denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



